Citation Nr: 0110162	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  96-43 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The DD Form 214's of record indicate that the appellant had 
active duty service periods from December 1962 to December 
1969 (Air Force), with approximately 3 months of prior 
service, August 1980 to June 1981 (Air National Guard), March 
to May 1991 (Navy Reserves), June to August 1991 (Navy 
Reserves), and March to April 1992 (Navy Reserves).  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The appellant filed a claim for service connection for 
bipolar disorder in May 1993, which claim was denied by the 
RO in August 1993; the appellant was notified of that 
decision November 1993.  That decision was not appealed.

2.  Evidence submitted since the 1993 denial includes 
evidence that bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The RO's August 1993 decision to deny service connection for 
bipolar disorder is a final determination. Evidence received 
subsequent to that decision is new and material. 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156,  
20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for bipolar disorder was 
denied by means of an August 1993 rating decision.  The 
appellant was notified in November 1993.  A timely appeal was 
not filed and that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  In 
order to reopen the claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The evidence before the RO in 1993 included the appellant's 
service medical records and VA examination reports dated in 
June 1993.  The appellant's service medical records included 
records from his period of service in the Air Force, from  
1962 to 1969, which did not show treatment for bipolar 
disorder.  Other service medical records include the 
appellant's Navy reserve records which indicate that in March 
1984, he consumed alcohol along with Elavil and Tofranil and 
was out for 3 days.  An April 4, 1984, treatment report noted 
that he was referred for evaluation of recent depression and 
missing 1st day of 90 day "TEMAD."  He reported depressed 
mood after break-up of a long-term relationship in November 
1983, which lead to civilian treatment.  The evening prior to 
his "TEMAD," he was concerned about the Navy and could not 
sleep; he took medication and woke up 36 hours later.  The 
impression was adjustment disorder with depressed mood, 
resolving, appeared related to midlife issues and recent 
losses.  

Also of record in 1993 was a report of a VA general 
examination, dated in June 1993, which noted a diagnosis of, 
among others, recurrent depressive illness, by history and 
also by VA clinic records.  A VA psychiatric examination 
report noted a diagnosis of unipolar affective disorder with 
recurring major depressions.  

Evidence submitted after the 1993 decision which denied 
entitlement to service connection for bipolar disorder 
includes additional service medical records, not previously 
before the RO.  The additional service medical records 
include, among others, a treatment report dated April 2, 
1984, which indicates that the appellant was seen in initial 
interview to evaluate recent depression (prior to 
commencement of active duty for training), for which he was 
prescribed Elavil and Tofranil, with possible overdose of 
both drugs on March 25, 1984.   The new service medical 
records also include an April 9, 1984, treatment report, 
which refers that the appellant was coming on active duty and 
accidentally mixed potent medication and alcohol, with 
resultant depression.

Evidence submitted since the 1993 decision also includes a 
January 1986 private medical report, which indicates that the 
appellant was hospitalized for suicidal ideation and 
identified plan.  He was diagnosed with major depression, 
single episode.  

In addition, the new evidence includes VA treatment records, 
dated between 1992 and 1998, which indicate that the 
appellant received treatment for cyclic episodes of 
depression, which he indicated had been occurring since 
Vietnam; the VA treatment records indicate that he has been 
diagnosed with bipolar disorder. 

The Board has considered the evidence and the applicable 
rules and regulations and finds that the evidence submitted 
since the 1993 RO denial is new and material.  The new 
evidence includes additional service medical records which 
were not previously associated with the claims file, some of 
which specifically refer to the appellant's psychiatric 
condition.  In addition, there is VA treatment records which, 
based on the appellant's reports of cyclical episodes of 
depression since Vietnam, as well as his current 
symptomatology, diagnose him with bipolar disorder, a 
diagnosis which was not previously of record.  He has also 
provided other medical records which show treatment for a 
depressive episode in 1986.  The Board finds that this new 
evidence, in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim is reopened.


ORDER

The petition to reopen a claim for service connection for 
bipolar disorder is granted and the claim is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The necessary development includes 
obtaining verification of all periods of active duty service, 
as well as active duty for training, obtaining or rendering 
the necessary assistance to obtain all identified (pertinent) 
treatment records (not already associated with the claims 
file), to include private treatment records, VA treatment 
records, as well as service medical records, and scheduling 
the appellant for a VA psychiatric examination and 
determining the date of onset of the bipolar disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The development action required 
includes, but is not limited to, 
obtaining verification of all periods of 
active duty service, as well as active 
duty for training, obtaining or rendering 
the necessary assistance to obtain all 
identified (pertinent) treatment records 
(not already associated with the claims 
file), to include private treatment 
records, VA treatment records, as well as 
service medical records, and scheduling 
the appellant for a VA psychiatric 
examination and determining the date of 
onset of the bipolar disorder.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



